PER CURIAM:
Adrian Chavers appeals the district court’s denial of his motion—based on Amendment 782 to the Sentencing Guidelines—to reduce his sentence, pursuant to § 3582(c)(2). The district court correctly concluded that Chavers was ineligible for a sentence reduction. Amendment 782 did not lower his guidelines range. Amend*986ment 782 only impacts on the guideline ranges under § 2Dl.l(c). Chavers was sentenced using the guideline provisions in U.S.S.G. § 2Dl.l(d), § 2A1.1, and § 5G1.2(a).
AFFIRMED.